DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “measuring, by a processor”, “deriving, by a processor”, “calculating, by a processor”, and “determining, by a processor”. It’s unclear whether these steps are performed by the same processor that performs the acquiring step, or there are multiple processors involved in the claim. Therefore, claim 1 is indefinite.  For present purposes of examination, this will be interpreted as a same processor that is used in steps of measuring, deriving, calculating, and determining. 
Furthermore, Claim 1 additionally have mathematical parameters             
                a
            
        ,             
                d
            
        ,             
                
                    
                        R
                    
                    
                        2
                    
                    
                        a
                    
                
                (
                a
                )
            
        ,             
                
                    
                        τ
                    
                    
                        b
                    
                
                (
                a
                )
            
        , that are not defined in the claim or in the Specification making claim 1 is indefinite. 
Claims 2-5 are rejected due for being dependent on claim 1.
Regarding claim 6, there are mathematical parameters             
                a
            
        ,             
                d
            
        ,             
                
                    
                        R
                    
                    
                        2
                    
                    
                        a
                    
                
                (
                a
                )
            
        ,             
                
                    
                        τ
                    
                    
                        b
                    
                
                (
                a
                )
            
        , that are not defined in the claim or the Specification. Therefore, claim 6 is indefinite.
Claims 7-10 are rejected for being dependent on claim 6. 
Regarding claim 11, there are mathematical parameters             
                a
            
        ,             
                d
            
        ,             
                
                    
                        R
                    
                    
                        2
                    
                    
                        a
                    
                
                (
                a
                )
            
        ,             
                
                    
                        τ
                    
                    
                        b
                    
                
                (
                a
                )
            
        , that are not defined in the claim or in the Specification. Therefore, claim 11 is indefinite.
Claims 12-15 are rejected for being dependent on claim 11. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of visual inspection and generic computer element which do not exclude the claims from encompassing a mental process without integration into a practical application and without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites the abstract idea of a mental process. This judicial exception is not integrated into a practical application because the additional features are mere pre-solution activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features are mere pre-solution activities and are well-understood, routine, and conventional.
Step 1: Statutory Category: Yes – The claims recite a computer-implemented method of determining the level of degeneration of ordered tissue and therefore, is a method.
Step 2A, Prong 1: Judicial Exception: Yes – The claim recites the limitations “measuring, by a processor, based on the magnetic resonance image of the ordered tissue, an R1p dispersion of the ordered tissue”, “deriving, by a processor, Ra2(a) and τb(a) for ordered tissue based on the measured R1p dispersion of the ordered tissue”, and “determining, by a processor, based on the orientation-independent order parameter S for the ordered tissue, a level of degeneration of the ordered tissue”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as its regarding a concept relating to selecting images and calculating measurements from the images. Also, the claim recites the step of  “calculating, by a processor, an orientation-independent order parameter S for the order tissue, using the following equation:              
                S
                =
                
                    
                        
                            2
                        
                        
                            3
                            d
                            ²
                        
                    
                    
                        
                            
                                
                                    R
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            (
                            a
                            )
                        
                        
                            
                                
                                    τ
                                
                                
                                    b
                                
                            
                            (
                            a
                            )
                        
                    
                
            
         “, which is mathematical equation within mathematical concepts judicial exception and/or is an equation that can practically be performed in the mind or with the aid of pen/paper. That is, nothing in the claim element precludes the step from practically being performed in in the mind and/or being performed with the aid of a pen and paper. A human could view images, select images, and determine a measurement from those images using reasonably in the mind. According, the claim recites a mental process-type abstract idea (see MPEP 2106.04(a)(2)) and mathematical concepts (see MPEP 2106.04(a)(2)(B)). 
Step 2A, Prong 2: Integrated into Practical Application: No – The claim recites the following additional element: “acquiring, by a processor, a magnetic resonance image of an ordered tissue”. The limitation of “acquiring” are insignificant pre-solution activities of gathering data. Therefore, it does not integrate an abstract idea into a practical application (see MPEP 2106.05(g)).
Step 2B: Inventive Concept: No – The additional claim elements merely recite insignificant pre-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. The additional elements of “acquiring, by a processor, a magnetic resonance image of an ordered tissue” are well understood, routine, and conventional as shown by Urish (U.S. Pub. No. 20160213278A1) (see MPEP 2106.5(d)). Therefore, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 2 recites the following elements: “determining the level of degermation of the ordered tissue”. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 3 recites the following elements: “determining an indication of osteoarthritis in patient associated with the ordered tissue based on the orientation-independent order parameter S for the ordered tissue”. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 3. Claim 4 recites the following elements: “determining an indication of osteoarthritis in patient associated with the ordered tissue based on the orientation-independent order parameter S for the ordered tissue based on certain threshold value”. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 5 recites the following elements: “ordered tissue”. This is merely narrowing the claimed abstract idea of what types of tissue of the claimed invention is referring to as part of acquiring step, which does not integrate or provide substantially more. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites the abstract idea of a mental process. This judicial exception is not integrated into a practical application because the additional features are mere pre-solution activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features are mere pre-solution activities and are well-understood, routine, and conventional.
Step 1: Statutory Category: Yes – The claims recite a system of determining the level of degeneration of ordered tissue and therefore, is an apparatus.
Step 2A, Prong 1: Judicial Exception: Yes – The claim recites the limitations “measure, based on the magnetic resonance image of the ordered tissue, an R1p dispersion of the ordered tissue”, “derive Ra2(a) and τb(a) for ordered tissue based on the measured R1p dispersion of the ordered tissue”, and “determine, based on the orientation-independent order parameter S for the ordered tissue, a level of degeneration of the ordered tissue”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as its regarding a concept relating to selecting images and calculating measurements from the images. Also, the claim recites the step of  “calculate an orientation-independent order parameter S for the order tissue, using the following equation:              
                S
                =
                
                    
                        
                            2
                        
                        
                            3
                            d
                            ²
                        
                    
                    
                        
                            
                                
                                    R
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            (
                            a
                            )
                        
                        
                            
                                
                                    τ
                                
                                
                                    b
                                
                            
                            (
                            a
                            )
                        
                    
                
            
         “, which is mathematical equation within mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in in the mind and/or being performed with the aid of a pen and paper. A human could view images, select images, and determine a measurement from those images using reasonably in the mind. According, the claim recites a mental process-type abstract idea (see MPEP 2106.04(a)(2)) and mathematical concepts (see MPEP 2106.04(a)(2)(B)). 
Step 2A, Prong 2: Integrated into Practical Application: No – The claim recites the following additional element: “acquire a magnetic resonance image of an ordered tissue”. The limitation of “acquire” are insignificant pre-solution activities of gathering data. Therefore, it does not integrate an abstract idea into a practical application (see MPEP 2106.05(g)).
Step 2B: Inventive Concept: No – The additional claim elements merely recite insignificant pre-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. The additional elements of “acquire, a magnetic resonance image of an ordered tissue” are well understood, routine, and conventional as shown by Urish (U.S. Pub. No. 20160213278A1) (see MPEP 2106.5(d)). Therefore, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 6. Claim 7 recites the following elements: “determine the level of degermation of the ordered tissue”. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 6. Claim 8 recites the following elements: “determine an indication of osteoarthritis in patient associated with the ordered tissue based on the orientation-independent order parameter S for the ordered tissue”. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 8. Claim 9 recites the following elements: “determine an indication of osteoarthritis in patient associated with the ordered tissue based on the orientation-independent order parameter S for the ordered tissue based on certain threshold value” and therefore is also considered to recite a mental process type abstract idea. This is merely narrowing the claimed abstract idea of determining. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 6. Claim 10 recites the following elements: “ordered tissue”.  This is merely narrowing the claimed abstract idea of what types of tissue of the claimed invention is referring to as part of acquiring step, which does not integrate or provide substantially more. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites the abstract idea of a mental process. This judicial exception is not integrated into a practical application because the additional features are mere pre-solution activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features are mere pre-solution activities and are well-understood, routine, and conventional.
Step 1: Statutory Category: Yes – The claims recite a system of determining the level of degeneration of ordered tissue and therefore, is an apparatus.
Step 2A, Prong 1: Judicial Exception: Yes – The claim recites the limitations “measure, based on the magnetic resonance image of the ordered tissue, an R1p dispersion of the ordered tissue”, “derive Ra2(a) and τb(a) for ordered tissue based on the measured R1p dispersion of the ordered tissue”, and “determine, based on the orientation-independent order parameter S for the ordered tissue, a level of degeneration of the ordered tissue”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as its regarding a concept relating to selecting images and calculating measurements from the images. Also, the claim recites the step of  “calculate an orientation-independent order parameter S for the order tissue, using the following equation:              
                S
                =
                
                    
                        
                            2
                        
                        
                            3
                            d
                            ²
                        
                    
                    
                        
                            
                                
                                    R
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            (
                            a
                            )
                        
                        
                            
                                
                                    τ
                                
                                
                                    b
                                
                            
                            (
                            a
                            )
                        
                    
                
            
         “, which is mathematical equation within mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in in the mind and/or being performed with the aid of a pen and paper. A human could view images, select images, and determine a measurement from those images using reasonably in the mind. According, the claim recites a mental process-type abstract idea (see MPEP 2106.04(a)(2)) and mathematical concepts (see MPEP 2106.04(a)(2)(B)). 
Step 2A, Prong 2: Integrated into Practical Application: No – The claim recites the following additional element: “acquire a magnetic resonance image of an ordered tissue”. The limitation of “acquire” are insignificant pre-solution activities of gathering data. Therefore, it does not integrate an abstract idea into a practical application (see MPEP 2106.05(g)).
Step 2B: Inventive Concept: No – The additional claim elements merely recite insignificant pre-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. The additional elements of “acquire, a magnetic resonance image of an ordered tissue” are well understood, routine, and conventional as shown by Urish (U.S. Pub. No. 20160213278A1) (see MPEP 2106.5(d)). Therefore, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 11. Claim 12 recites the following elements: “determine the level of degermation of the ordered tissue” and therefore is also considered to recite a mental process type abstract idea. This is merely narrowing the claimed abstract idea of determining. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 11. Claim 13 recites the following elements: “determine an indication of osteoarthritis in patient associated with the ordered tissue based on the orientation-independent order parameter S for the ordered tissue” and therefore is also considered to recite a mental process type abstract idea. This is merely narrowing the claimed abstract idea of determining. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 13. Claim 14 recites the following elements: “determine an indication of osteoarthritis in patient associated with the ordered tissue based on the orientation-independent order parameter S for the ordered tissue based on certain threshold value”. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 11. Claim 15 recites the following elements: “ordered tissue”. This is merely narrowing the claimed abstract idea of what types of tissue of the claimed invention is referring to as part of acquiring step, which does not integrate or provide substantially more . The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 15 is ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pang (Yuxi Pang, An Order Parameter without Magic Angle Effect (OPTIMA) Derived from R1p Dispersion in Ordered Tissue, Nov 2019, Magnetic Resonance in Medicine, pages 1783-1795), Pang (Yuxi Pang, A Unique Anisotropic R2 of Collagen Degeneration (ARCADE) Mapping as an efficient Alternative to Composite Relaxation Metric (R2 - R1p) in Human Knee Cartilage Study, Feb 2019, Magnetic Resonance in Medicine, pages 3763-3774), Russel (Collin Russell, Composite Metric R2-R1p (1/T2 – 1T1p) As A Potential MR Imaging Biomarker Associate With Changes in Pain After ACL Reconstruction: A Six-Month Follow Up, Aug 2016, Wiley Periodicals Inc., pages 718-729), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793